United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       June 21, 2005

                        _______________________                 Charles R. Fulbruge III
                                                                        Clerk
                            Summary Calendar
                              No. 04-31238
                        _______________________

                         MAIRE LEJEUNE CORMIER,

                                                     Plaintiff-Appellant,

                                  versus

                            DOLGENCORP, INC.,

                                                      Defendant-Appellee.


            Appeal from the United States District Court
               for the Western District of Louisiana,
                        Lake Charles Division
                             2:04-CV-0901


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

           Plaintiff-Appellant Marie Lejeune Cormier (“Cormier”)

appeals   the   district    court’s    award   of   summary    judgment       to

Defendant-Appellee Dolgencorp, Inc. (“Dolgencorp”) for her personal

injury suit arising from her fall inside one of Dolgencorp’s Dollar

General stores.     We review the district court’s summary judgment

decision de novo, using the same standard as that court.                 Royal

Ins. Co. of America v. Hartford Underwriters Ins. Co., 391 F.3d
639, 641 (5th Cir. 2004).



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
             On May 16, 2003, Cormier entered the Dollar General in

Jennings, Louisiana.        As she entered the store, she tripped over

the entrance rug and fell, severely breaking her leg.                 It was a

sunny day outside, and Cormier does not assert that her fall was

caused by anything other than the mat, which she contends had

ridges sufficient to catch her heel and force her to trip.             Cormier

filed suit in Louisiana state court against Dolgencorp, which owns

the store, alleging negligence against Dolgencorp for breaching its

duty   of   care    by   having   a   defective   mat   in   the   entranceway.

Dolgencorp removed the suit to federal court.

             To prevail on such a claim, an injured plaintiff must

prove that (1) the object was in the defendant’s custody; (2) the

thing contained a vice or defect which presented an unreasonable

risk of harm to others; (3) the defective condition caused the

damage; and (4) the defendant knew or should have known of the

defect.     La. Civ. Code arts. 2317; 2317.1.           As the district court

properly decided, Cormier failed to submit sufficient evidence on

multiple elements of this prima facie case to survive summary

judgment.

             The parties agree that Dolgencorp had custody of the mat

in question.       However, Cormier failed to obtain any evidence of a

defect in the mat.        Cormier admitted that the mat was dry at the

time of the incident, that it was not extending outside the doorway

or curled up, and that the mat contained no liquid or other foreign

substances that might constitute a defect.                In district court,

                                        2
Cormier claimed that Dolgencorp had intentionally destroyed the mat

in question to keep her from demonstrating the mat’s inherent

flaws; however, Cormier acquired a similar mat during summary

judgment proceedings and Dolgencorp expressly stipulated that the

mat submitted by Cormier was like the mat in the store on the day

in question.   This mat contained no defects, and Cormier failed to

submit any evidence or testimony beyond her conclusory allegations

that the mat contained defects.            This failure is fatal to her

claim.    See, e.g., White v. FCI USA, Inc., 319 F.3d 672, 677 (5th

Cir. 2003) (mere conclusory allegations are not competent summary

judgment evidence and thus cannot be used to defeat a motion for

summary judgment).

            Even   assuming     arguendo   that     the   mat   was    defective,

Cormier   further    failed     to   produce   summary     judgment      evidence

sufficient   to    create   a   fact   issue   as    to   whether      Dolgencorp

employees had knowledge of the defective condition.                   To preclude

summary judgment on this issue, a plaintiff must demonstrate that

employees knew or should have known of the defective condition.

See, e.g., Walters v. Kenner CiCi’s, 780 So. 2d 467, 469 (La. App.

2001) (holding plaintiff carried her burden by eliciting testimony

from the store manager that he had found screws missing from

similar chairs that caused the accident and plaintiff’s injuries);

Saulny v. Tricou House, L.L.C., 839 So. 2d 392, 394-95 (La. App.

2003) (affirming judgment for plaintiff who was injured by a

collapsing plastic chair where she produced evidence that the same

                                       3
type of chairs had repeatedly broken over a two year period).

Here, Cormier failed to produce any evidence that store employees

knew or should have known about the alleged defects in the mat:

She produced no documentation of previous accidents, nor did she

introduce any affidavit or deposition testimony of store employees

that they knew a defect existed, nor did she acquire any other

evidence   that   may   have   demonstrated   constructive   or   actual

knowledge.   This omission is also fatal to her claim.

           Cormier’s final contention is that the mat used in the

store constituted an unreasonably dangerous condition.       Cormier’s

sole support for this claim is Weaver v. Winn-Dixie of Louisiana,

Inc., 406 So. 2d 792 (La. App. 1981), in which the court held that

a merchant must “have a mat that lies flat so that a patron’s foot

will not catch under some rise in the mat, causing him or her to

fall.”   Id. at 794.    However, Cormier does not claim that her foot

was caught under the mat, but instead that the ridges on top of the

mat caught her tennis shoe and tripped her.          Thus, Weaver is

inapposite and no Louisiana law supports Cormier’s contention that

the mat constituted an unreasonably dangerous condition.

           The judgment of the district court is AFFIRMED.




                                    4